Exhibit CERTIFICATE OF DESIGNATION OF POWERS, PREFERENCES AND RIGHTS OF SERIES B PREFERRED STOCK OF TRUE PRODUCT ID, INC. True Product ID, Inc. (the “Corporation”), a corporation organized and existing under, and by virtue of, the General Corporation Law of the State of Delaware, does HEREBY CERTIFY: FIRST:The Certificate of Incorporation of the Corporation provides that the Corporation shall have authority to issue 5,000,000 shares of Preferred Stock, par value $.001 per share (the “Preferred Stock”) and provides that the Board of Directors is authorized to provide for the issuance of the Preferred Stock in one or more series and to fix for each such series the number of shares to be included in such series, and the powers, designations, preferences, and relative, participating, optional, or other rights, if any, and the qualifications, limitations, or restrictions, if any, of such series; SECOND:The Board of Directors duly adopted resolutions setting forth the Designation, Powers, Preferences, and Rights of Series B Preferred Stock of the Corporation in accordance with Sections 141(f) and 151(g) of the Delaware General Corporation Law, which are set forth in their entirety in Appendix I hereto. THIRD:The Corporation has caused this Certificate of Designation of Powers, Preferences, and Rights of Series B Preferred Stock to be signed by Michael J. Antonoplos, its President, this 26th day of May, TRUE PRODUCT ID, INC. By:/s/Michael J. Antonoplos Michael J. Antonoplos APPENDIX 1 TO CERTIFICATE OF DESIGNATION OF POWERS, PREFERENCES AND RIGHTS OF SERIES B PREFERRED STOCK OF TRUE
